Citation Nr: 1100658	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a thyroid condition, 
claimed as thyroid multinodular goiter, including as secondary to 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1954 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2010.  A 
transcript of the hearing has been associated with the claims 
file.


FINDING OF FACT

The Veteran's thyroid multinodular goiter was not incurred in or 
aggravated by service and is not secondary to in-service ionizing 
radiation exposure.


CONCLUSION OF LAW

The criteria for service connection for thyroid multinodular 
goiter have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 3.303(a).  In general, 
service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in- service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by several different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, there are certain types of cancer that are presumptively 
service connected, specific to "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Included under 38 
C.F.R. § 3.309(d) is thyroid cancer; however, while the Veteran 
has been diagnosed with a thyroid condition, he has not been 
diagnosed with cancer; thus, the presumption is not applicable to 
his claim and will not be discussed further.

Second, when a "radiogenic disease" listed in 38 C.F.R. § 
3.311(b)(2) first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must be 
undertaken in order to establish whether or not the disease 
developed as a result of exposure to ionizing radiation.  38 
C.F.R. § 3.311(a)(1).  Specifically, VA must request radiation 
dose information and then refer the claim to the Under Secretary 
for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) 
and (b)(1).  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic 
disease under 38 C.F.R. § 3.311, service connection must still be 
considered on a direct basis under 38 C.F.R. § 3.303(d) in order 
to determine whether the disease diagnosed after discharge was 
incurred during active service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for his 
thyroid multinodular goiter, which has been classified as non-
malignant thyroid nodular disease, a radiogenic disease under 
38 C.F.R. § 3.311(b)(2)(i).  The RO requested confirmation of the 
Veteran's radiation exposure from the Defense Threat Reduction 
Agency (DTRA).  38 C.F.R. § 3.311(a).  In June 2007, DTRA 
confirmed that the Veteran was involved with Operation REDWING in 
1956 and was exposed to an external gamma dose of 18 rem, 
external neutron dose of 0.5 rem, internal committed dose to the 
thyroid (alpha) of 0.1 rem, and internal committed dose to the 
thyroid (beta + gamma) of 7 rem.

The RO sent DTRA's findings to the Director of Compensation and 
Pension (Director), who then forwarded the information to the 
Under Secretary for Health (Under Secretary), for an advisory 
opinion as to whether the Veteran's condition could be attributed 
to ionizing radiation.  38 C.F.R. § 3.311(b)(iii), (c).  

In August 2007, a representative from the Under Secretary's 
office said that the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) does not address benign thyroid nodules, adenomas, 
or goiters.  Based upon a study of Japanese atomic bomb 
survivors, it is estimated that there may be approximately a 21 
percent likelihood that the Veteran's benign thyroid nodular 
disease could have been caused by the dose of radiation to which 
he was exposed.  Consequently, the Under Secretary's office 
determined that it is unlikely that the Veteran's multinodular 
goiter can be attributed to exposure to ionizing radiation in 
service.

Upon receipt of the opinion, the Director issued a decision 
reiterating the Under Secretary's opinion, and stated that the 
Veteran was exposed to ionizing radiation when he was nineteen 
years old and did not develop his thyroid condition until 46 
years after exposure.  He concluded that based upon the advisory 
opinion from the Under Secretary and a review of the evidence, 
that there is no reasonable possibility that the Veteran's 
condition can be attributed to exposure to ionizing radiation 
during service.

In July 2008, a VA physician said that the Veteran's nontoxic 
multinodular goiter is the same entity as non-malignant thyroid 
nodular disease for clinical purposes and that, based upon the 
Veteran's history and records, he could not completely rule out 
the possibility that the radiation exposure is related to the 
development of the Veteran's condition.  He said it is reasonable 
to say that the radiation exposure during service could be a risk 
factor for the development of the non-malignant thyroid nodular 
disease.

Essentially, the opinions from the Under Secretary and VA are in 
agreement as each acknowledge that radiation is a risk factor for 
the development of the Veteran's condition.  Neither opinion has 
ruled out a remote association between radiation exposure and the 
Veteran's disability; however, a remote possibility of causation 
(that a disability "may have" been caused by exposure to 
radiation in service) cannot form the basis for a grant of 
service connection.  See Bloom v. West, 12 Vet. App. 185 (1999); 
see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Medical 
opinions that say a disability "may have" been caused by 
service or "could have" been caused by service have almost no 
probative value as the stated what is not in dispute:  That it is 
not impossible for this disability to be the result of service.  
A finding that the Veteran claim of causation is "impossible" 
is not required in this case by the Board.  

In this regard, it is important to note that no medical provider 
in this case could ever rule out the "possibility" that the 
radiation exposure is related to the development of the Veteran's 
condition, but this is not the standard.  The fact that it is 
possible that that the Veteran's exposure to radiation during 
service could have caused this disability does not provide a 
basis to grant this claim.  Saying that something is "possible" 
says almost nothing as no one would suggest that it is 
impossible.  The critical question is whether it is at least as 
likely as not (a 50% or greater chance, with the Veteran being 
given the benefit of the doubt when the chance is 50% that the 
problem was caused by radiation exposure in service).

The Board finds that the opinions support a finding that it is 
less likely as not (less than 50%) that the Veteran's non-
malignant thyroid nodular disease was caused by radiation 
exposure.  In making this finding, the Board considered the 
Veteran's statements.  During his Board hearing, the Veteran 
testified about his participation in Operation REDWING and his 
exposure to radiation.  His argument focused on the finding that 
there may be a 21 percent likelihood that his condition could 
have been caused by the dose of radiation to which he was exposed 
(but this actually provides a basis to deny the claim, as it 
clearly indicates that it is less likely than not that the 
disability at issue was caused by radiation exposure in service).  
He said his research revealed thyroid conditions manifesting 45 
years after exposure to radiation.  He also said he filed for 
compensation with the Department of Justice (DOJ), but was told 
that while radiation caused his current condition, DOJ could not 
compensate him because he does not have cancer.  Unfortunately, 
there is no documentation in the file to support this assertion.  
In any event, it does not provide a basis to grant this claim, as 
the critical question is a medical determination, not an 
administrative determination by the DOJ. 

The Veteran also questioned DTRA's dosage calculation because he 
was part of a decontamination team and was exposed to radioactive 
rains, drinking water, and pools.  He said the facts upon which 
his dosage calculation was based are inaccurate, insinuating that 
a higher dosage calculation is warranted.  Unfortunately, neither 
the Veteran nor the Board can make an independent dosage 
determination because dosage calculation is the Department of 
Defense and DTRA's responsibility.  38 C.F.R. § 3.311(a).

Further, even if the Veteran were correct, this would only 
provide a basis to increase the chances that this disability is 
the result of service.  Given the low chance that this disability 
is the result of service (21%), an assumption that the Veteran 
was exposed to more radiation simply does not come close to 
meeting the 50% threshold. 

The Board has considered all of the Veteran's arguments, but 
finds that while he is competent to report his thyroid symptoms, 
he is not competent to estimate his amount of radiation exposure 
or to provide an opinion regarding the relationship between 
radiation exposure and his thyroid condition.  Neither the 
thyroid condition nor radiation exposure is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Such competent evidence has been provided by DTRA, 
the Under Secretary, Director, and VA medical personnel who have 
examined the Veteran during the current appeal.  Here, the Board 
attaches greater probative weight to the clinical findings than 
to his statements.  See Cartright, 2 Vet. App. at 25.  

In sum, the Board finds that the weight of the evidence is 
against a finding that the Veteran's thyroid condition is the 
result of in-service radiation exposure.  

	With regard to establishing direct service connection, there is 
no credible lay or medical evidence of record showing that the 
Veteran's thyroid disability is otherwise related to service.  In 
this regard, the Veteran has not reported the actual onset of any 
thyroid difficulties during service and treatment records show 
that his problems did not begin for several decades after 
service.  In this case, the Board emphasizes the multi-year gap 
between discharge from active duty service (1964) and initial 
reported symptoms related to the thyroid disorder in 
approximately 2002 (nearly a 40-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  Accordingly, 
without evidence of a link between an in-service event, other 
than radiation exposure, and the thyroid condition, service 
connection on a direct basis cannot be granted.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for a thyroid condition, including as a result of 
radiation exposure, thus there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the Veteran's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2003, October 2003 and March 
2004 that fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The letters also included the radiation exposure 
questionnaire, which the Veteran completed and returned to VA.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO obtained service treatment records and VA 
treatment records.  The Veteran submitted statements and his 
Radiation Questionnaire, Form RRAIS, and was provided the 
opportunity to set forth his contentions before the undersigned 
VLJ.

Further, the RO properly performed the steps to determine 
radiation exposure and dose and complied with the review process 
outlined under 38 C.F.R. § 3.311(a)-(c).  Specifically, the RO 
sent the Veteran's information to DTRA for dose assessment and 
then sent the results to the Under Secretary for Benefits, or 
Director, for consideration.  The Director obtained an advisory 
medical opinion from the Under Secretary for Health, and based 
upon that opinion as well as the evidence in the claims file, 
determined that there is no reasonable possibility that the 
Veteran's condition can be attributed to exposure to ionizing 
radiation during service.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, there is no indication that the Veteran's thyroid 
disability is a result of his active service.  The advisory 
opinion and Director found that the disability is not the result 
of exposure to radiation and the Veteran has not alleged that his 
disability is otherwise related to his active service.  STRs fail 
to show treatment or diagnosis of the thyroid disability during 
service.  Evidence dated subsequent to service shows that the 
thyroid disability had onset in 2002.  None of the treatment 
records relate the Veteran's disability to his active service or 
exposure to radiation during service.  The disability manifest 
many years after the Veteran separated from service.  
Accordingly, without evidence linking the thyroid disability to 
service, a VA examination is not warranted.

In any event, the Board finds that the advisory opinon acts as a 
adequate VA medical opinon regarding the critical issue in this 
case: whether the Veteran has a diasblity related to radiation 
exposure in service. 

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim, and that there is no reasonable 
possibility that any further assistance would aid the Veteran in 
substantiating this claim.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for a thyroid condition, including as 
secondary to radiation exposure is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


